Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 1 of 8




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY,                                       SECTION A

          DEBTOR                                                         CHAPTER 11



              JOINT EX PARTE MOTION TO EXTEND DEADLINE FOR
    EFFECTIVE DATE AND FUNDING OF CHAPTER 11 PLAN OF REORGANIZATION



          NOW INTO COURT, through undersigned counsel, come First NBC Bank Holding

   Company (the “Debtor”) and the Official Committee of Unsecured Creditors of First NBC Bank

   Holding Company (the “Committee”), who jointly move this Court to extend the deadline for

   investor funding and occurrence of the Effective Date of the Second Amended Joint Chapter 11

   Plan of Reorganization for First NBC Bank Holding Company [Doc. 621], as immaterially

   modified on March 6, 2020 [Doc. 816] (the “Joint Plan”), until January 22, 2021 and January 29,

   2021, respectively.     In support thereof, the Debtor and Committee (collectively, “Plan

   Proponents”) aver as follows:

                                                     1.

          On July 2, 2019, the Plan Proponents filed the Joint Plan [Doc. 621]. In response thereto,

   the United States of America on behalf of its Department of Treasury (“Treasury”) filed an

   objection to confirmation of the Joint Plan [Doc. 669] related to treatment of its equity interests in

   the Debtor. Following the continued hearing on confirmation of the Joint Plan, this Court, on May

   1, 2020, entered a Ruling on the United States’ Objection to Plan Confirmation [Doc. 859]

   (“Ruling”) in favor of the Plan Proponents.
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 2 of 8




                                                          2.

           On May 15, 2020, Treasury filed a notice of appeal1 [Doc. 862] (“Appeal”) of the Ruling

   in the U.S. District Court for the Eastern District of Louisiana (“District Court”). On the same

   date, a few hours later, this Court entered an Order confirming the Joint Plan [Doc. 863].

                                                          3.

           The Joint Plan includes multiple conditions for it to become effective, including the

   requirement that the First Round Investment (cash amount of $5 million) be immediately available

   for disbursement from escrow for use in accordance with the Joint Plan. The FRI Escrow

   Agreement [Doc. 815], as amended, which governs the investment funding, currently requires that

   the balance of the First Round Investment be deposited into the escrow account of Debtor’s counsel

   (“Escrow Account”) by September 4, 2020. While all First Round Investors have placed at least

   10% of their respective investments in the Escrow Account, the remaining portion of the First

   Round Investment has not yet been deposited as a result of such investors’ continued concerns

   related to the pending Appeal. Due to these concerns, Plan Proponents previously moved this

   Court for an extension of the Effective Date deadline on two occasions, the latter motion being

   granted on September 16, 2020, and providing for an extension of the Effective Date deadline until

   November 122, 2020 [Doc. 889] (“Second Extension Order”).

                                                          4.

           Since that time, the Debtor has devoted significant effort toward alleviating investors’

   funding concerns to help enable occurrence of the Effective Date. First, after obtaining the consent

   of Treasury, on October 5, 2020, the Plan Proponents filed a motion to expedite the disposition of


   1
     The Appeal is currently pending before the U.S. District Court for the Eastern District of Louisiana as Case No.
   2:20-cv-01459.
   2
     The Second Extension Order provides for a deadline of November 11, 2020, which is a Federal holiday; thus, the
   current deadline is November 12, 2020.
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 3 of 8




   the Appeal3 (“Motion to Expedite”). The current Effective Date deadline of November 12, 2020

   and expiring escrow agreement formed the basis for this motion. On October 8, 2020, the District

   Court granted the Motion to Expedite and stated that disposition of the Appeal would be considered

   on an expedited basis. No further orders of the District Court have been entered since that time.

                                                            5.

              Second and most importantly, the Debtor has invested a substantial amount of time in

   seeking additional investors that could potentially facilitate Joint Plan funding prior to resolution

   of the Appeal. The Debtor believes that the availability of additional funds would reduce the risks

   of all First Round Investors and elicit their agreement to proceed forward with Plan funding while

   the Appeal remains pending. After negotiations with multiple investor groups, the Debtor now

   believes that it will be able to secure the requisite investment(s) for Joint Plan funding within 45-

   60 days (following new investors’ due diligence period).

                                                            6.

              Pursuant to Section 1.1.40 of the confirmed Joint Plan, “[e]xcept as otherwise extended by

   the Court on motion of the Plan Proponents, the Effective Date shall in no event occur more than

   sixty (60) days after the Confirmation Date”. Based on the May 15, 2020 Confirmation Date, the

   deadline for the Joint Plan’s Effective Date was originally July 14, 2020; but, through the Second

   Extension Order, has been extended until November 12, 2020.

                                                            7.

              Through this motion, Plan Proponents seek an extension of the deadline for the Effective

   Date until January 31, 2021 to allow: (1) the Debtor to secure additional investment(s) sufficient

   to resolve First Round Investors’ concerns regarding Plan funding during pendency of the Appeal;



   3
       Consent Joint Motion for Order to Expedite Disposition of Appeal [Appeal Doc. 17].
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 4 of 8




   and/or, (2) the District Court sufficient time to resolve the Appeal. In addition, Plan Proponents

   assert that the extension requested is reasonable given the delay between commencement of this

   Chapter 11 Case in May 2017 and the Confirmation Date of May 15, 2020.

                                                    8.

          In connection with the foregoing request, the Plan Proponents seek this Court’s approval

   to amend the FRI Escrow Agreement to provide for the balance of the First Round Investment to

   be deposited into the Escrow Account on or before January 22, 2021.

                                                    9.

          Based on the post-confirmation developments, resulting uncertainties existing in this case

   and the time needed to resolve such uncertainties, Plan Proponents respectfully request that this

   Court approve an extension of the Effective Date deadline for the Joint Plan until January 29, 2021

   and the deadline for the First Round Investment funding until January 22, 2021.

          WHEREFORE, the Debtor and Committee pray that this Court enter an order: (1)

   approving an extension of the Effective Date deadline, set forth in Section 1.1.40 of the Joint Plan,

   until January 29, 2021; (2) approving an amendment to the FRI Escrow Agreement which would

   extend the deadline for the First Round Investors to deposit into the Escrow Account the remaining

   portion of the First Round Investment until January 22, 2021; and, (3) for any such other relief

   deemed equitable and just.
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 5 of 8




                                        Respectfully Submitted:

                                     By: /s/ Barbara B. Parsons
                                        WILLIAM E. STEFFES (#12426)
                                        BARBARA B. PARSONS (#28714)
                                        THE STEFFES FIRM, L.L.C.
                                        13702 Coursey Boulevard, Bldg. 3
                                        Baton Rouge, Louisiana 70817
                                        Telephone: (225) 751-1751
                                        Facsimile: (225) 751-1998
                                        Email: bparsons@steffeslaw.com
                                        Counsel for Debtor

                                        And

                                        Jeffrey D. Sternklar (MA BBO No. 549561)
                                        Jeffrey D. Sternklar LLC
                                        225 Franklin Street, 26th Floor
                                        Boston, MA 02110
                                        Telephone: (617) 396-4515
                                        Fax: (617) 507-6530
                                        Email: Jeffrey@sternklarlaw.com

                                        Brandon A. Brown
                                        STEWART, ROBBINS, BROWN & ALTAZAN, LLC
                                        301 Main St., Ste. 1640
                                        Baton Rouge, Louisiana 70801
                                        Telephone: 225.231.9998
                                        Email: bbrown@stewartrobbins.com

                                        Counsel to the Official Committee of Unsecured Creditors of
                                        First NBC Bank Holding Company
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 6 of 8




                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY,                                                 SECTION A

           DEBTOR                                                                  CHAPTER 11

                                         CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the forgoing Joint Ex Parte Motion to Extend

   Deadline for Effective Date and Funding of Chapter 11 Plan of Reorganization has been served

   via e-mail through this Court’s CM/ECF Electronic Notification System to the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Wilbur J. (Bill) Babin, Jr. on behalf of Defendant Louis Ballero babin@derbeslaw.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Aaron Brownell on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   aaron.c.brownell@usdoj.gov

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 7 of 8




   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   James Dalton Courson dcourson@stonepigman.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Eric J Derbes ederbes@derbeslaw.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Eric Goldstein on behalf of Interested Party U.S. Bank National Association, as Indenture Trustee
   egoldstein@goodwin.com

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John Hite, III on behalf of Counter-Defendant Zurich American Insurance Company jhite@shmrlaw.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Sharan Lieberman on behalf of Intervenor USA (DOJ) sharan.lieberman@usdoj.gov

   L. Marlene Quarles on behalf of Interested Party Lawrence Blake Jones mquarles@dwyercambre.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com
Case 17-11213 Doc 895 Filed 11/10/20 Entered 11/10/20 16:02:26 Main Document Page 8 of 8




   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

   Phillip A. Wittmann pwittmann@stonepigman.com

           I hereby further certify that a copy of the motion has been served upon all creditors and

   interested parties who do not receive notice through this Court’s CM/ECF Electronic Notification

   System, as shown on the attached mailing list, by depositing same in the U.S. Mail, postage prepaid

   and properly addressed.

           Baton Rouge, Louisiana, this 10th day of November, 2020.

                                         /s/ Samantha J. Chassaing
                                           Samantha J. Chassaing
